59319: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59319


Short Caption:D.R. HORTON, INC. VS. BETSINGERClassification:Civil Appeal - General - Other


Related Case(s):50510


Lower Court Case(s):Clark Co. - Eighth Judicial District - A503121Case Status:Rehearing Filed


Disqualifications:ParraguirrePanel Assigned:
					En Banc
					


Replacement:None for Justice Parraguirre


To SP/Judge:10/12/2011 / Smith, JaySP Status:Completed


Oral Argument:03/03/2014 at 3:00 PMOral Argument Location:Regional Justice Center


Submission Date:03/03/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentCH Mortgage Company I, Ltd.Kerry St. Clair Doyle
							(McDonald Carano Wilson LLP/Reno)
						Debbie A. Leonard
							(McDonald Carano Wilson LLP/Reno)
						Pat Lundvall
							(McDonald Carano Wilson LLP/Reno)
						


Appellant/Cross-RespondentD.R. Horton, Inc.Kerry St. Clair Doyle
							(McDonald Carano Wilson LLP/Reno)
						Debbie A. Leonard
							(McDonald Carano Wilson LLP/Reno)
						Pat Lundvall
							(McDonald Carano Wilson LLP/Reno)
						


Appellant/Cross-RespondentDHI Mortgage Company, Ltd.Kerry St. Clair Doyle
							(McDonald Carano Wilson LLP/Reno)
						Debbie A. Leonard
							(McDonald Carano Wilson LLP/Reno)
						Pat Lundvall
							(McDonald Carano Wilson LLP/Reno)
						


Respondent/Cross-AppellantSteven M. BetsingerDavid J. Feldman
							(Feldman Graf)
						Rusty Graf
							(Feldman Graf)
						



14-34360: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/03/2011Filing FeeFiling fee due for Appeal.


10/03/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.11-30031




10/03/2011OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal.


10/03/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.11-30032




10/03/2011Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.11-30034




10/04/2011Notice of Appeal DocumentsFiled Case Appeal Statement.11-30169




10/06/2011Filing FeeFiling Fee Paid. $250.00 from McDonald-Carano-Wilson.  Check no. 20344.


10/06/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-30629




10/12/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: D.R. Horton v. Betsinger.11-31389




10/18/2011Filing FeeFiling fee due for Cross-Appeal.


10/18/2011Notice of Appeal DocumentsFiled Notice of Cross-Appeal.11-32096




10/18/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal).11-32098




10/24/2011Filing FeeFiling Fee for Cross-Appeal Paid. $250.00 from Feldman Graf.  Check no. 6049.


10/24/2011OtherDocketing statement mailed to counsel for respondent/cross-appellant. Due:  20 days from the docketing of the cross-appeal.


10/25/2011Docketing StatementFiled Docketing Statement for Civil Appeal (Appellant/Cross-Respondent).11-32886




11/02/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 19, 2011.11-33716




11/07/2011Docketing StatementFiled Cross-Appellant's Docketing Statement Civil Appeals.11-34290




12/20/2011Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.11-39257




12/21/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.11-39340




01/03/2012Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.  (Appellant/Cross-Respondent).12-00009




01/06/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:Mary Beth Cook - 8/27/07, 8/28/07, 8/29/07, 8/30/07, 8/31/07, 9/10/07; Renne Vincent - 7/13/10, 8/31/10, 11/18/10, 2/03/11, 2/17/11, 2/22/11, 2/23/11, 2/24/11, 2/25/11, 2/28/11, 3/01/11, 3/02/11, 3/29/11, 6/07/11, 7/05/11, 12/27/11; Ellen Fumo - 2/24/11.  To Court Reporters: Mary Beth Cook/Renee Vincent/Ellen Fumo. (Notice of Filing Transcript Request Forms-Appellant/Cross-Respondent).12-00568




01/06/2012Transcript RequestFiled Certificate That No Transcript is Being Requested.12-00635




01/09/2012Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Respondent/Cross-Appellant)12-00812




03/06/2012Notice/IncomingFiled Notice of Change of Address (Feldman Graf, P.C.).12-07210




03/07/2012MotionFiled Appellants' Motion for Extension of Time to File Opening Brief.12-07406




03/16/2012MotionFiled Respondent/Cross-Appellant's Non-Opposition to D.R. Horton, Inc. and DHI Mortgage Company, Ltd.'s Motion to Extend Time to File Opening Brief.12-08484




03/27/2012Order/ProceduralFiled Order Granting Motion for extension of Time. Appellants/Cross-Respondents: Opening Brief and Appendix due: May 9, 2012.12-09671




04/04/2012MotionFiled Respondent/Cross-Appellant Steven M. Betsinger's Motion to Dismiss Appellant/Cross-Respondent D.R. Horton, Inc..12-10744




04/17/2012MotionFiled D.R. Horton, Inc.'s Opposition to Steven Betsinger's Motion to Dismiss.12-12212




04/23/2012MotionFiled Motion for Huneycutt Remand.12-12934




04/24/2012MotionFiled Respondent/Cross-Appellant Steven M. Betsinger's Reply in Support of His Motion to Dismiss Appellant/Cross-Respondent D.R. Horton, Inc..12-13068




04/30/2012MotionFiled Stipulation to Stay Briefing Schedule Pending Resolution of Motions.12-13616




05/04/2012MotionFiled Respondent/Cross-Appellant Steven M. Betsinger's Limited Opposition to Motion for Huneycutt Remand.12-14099




05/11/2012Order/ProceduralFiled Order Approving Stipulation to Stay Briefing. The briefing schedule in this appeal shall be stayed pending further order of this court.12-15143




05/14/2012MotionFiled Reply in Support of Motion for Huneycutt Remand.12-15388




06/07/2012Order/ProceduralFiled Order Denying Motion to Dismiss and Granting Motion for Limited Remand. The district court shall enter its amended judgment within 30 days of the date of this order, and the district court clerk shall immediately transmit a certifed copy of the judgment to this court. Briefing shall remain stayed pending further order of this court.12-17908




07/27/2012Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. Second Amended NOA.(Appellants/Cross-Respondents)12-23822




08/02/2012Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.  Second Amended NOA.(Respondent/Cross-Appellant).12-24377




08/21/2012Order/ProceduralFiled Order Reinstating Briefing. Appellants: Opening Brief and Appendix due: 45 days.12-26290




10/04/2012MotionFiled Stipulation to Stay Briefing Schedule Pending Resolution of Motions.12-31287




11/16/2012MotionFiled Respondent/Cross-Appellant Steven M. Betsinger's Motion for Huneycutt Remand.12-36522




12/03/2012MotionFiled Notice of nonopposition to Respondent/Cross-Appellant Steven M. Betsinger's Motion for Huneycutt Remand.12-38051




12/21/2012Order/ProceduralFiled Order Granting Motion for Limited Remand and Approving Stipulation to Extend Briefing Schedule. District court order due: 30 days. Appellants/cross-respondents shall have 60 days to file the opening brief and appendix.12-40542




01/14/2013Order/IncomingFiled District court order. Certified copy of order filed in district court on 10/24/12 in Response to Supreme Court Order dated 12/21/12. Copy of Eighth Amended Order and Judgment on Jury Verdict (Nunc Pro Tunc to Seventh Amended Order and Judgment on Jury Verdict).13-01374




01/24/2013Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.  Third Amended NOA.(Appellants/Cross-Respondents)13-02608




01/31/2013Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. Third Amended NOA (Respondent/Cross-Appellant).13-03238




02/05/2013Order/ProceduralFiled Order Regarding Limited Remand. We extend our limited remand so that the district court can properly enter a new eighth amended judgment, and transmit such new judgment to this court, within 30 days of the date of this order. Thereafter, appellants and cross-appellants, if aggrieved, should timely file amended notices of appeal.13-03744




02/12/2013Order/IncomingFiled District court order. Certified copy of order and Judgment on Jury Verdict filed in district court on 02/05/13.13-04424




02/15/2013MotionFiled Stipulation to Extend Time for Filing Opening Brief.13-04915




02/19/2013Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.  Fourth Amended NOA. (Appellant/Cross-Respondent, D.R. Horton and DHI Mortgage Co.).13-05159




02/19/2013Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.  Fourth Amended NOA. (Respondent/Cross-Appellant).13-05169




03/07/2013Order/ProceduralFiled Order Approving Stipulation for Extension of Time. Appellants/cross-respondents: Opening Brief and Appendix due: March 21, 2013.13-06957




03/22/2013BriefFiled Appellants' Opening Brief. Appellant/Cross-Respondent.13-08568




03/22/2013AppendixFiled Appendix to Opening Brief.  Volumes 1-14.13-08617




03/22/2013Notice/IncomingFiled Notice of Appearance. Debbie Leonard/McDonald Carano Wilson.13-08643




04/19/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Respondent/cross-appellant answering brief due: April 29, 2013.13-11557




04/30/2013MotionFiled Respondent/Cross-Appellant's Motion to Exceed Type-Volume Limitation in Answering brief on Appeal and Opening Brief on Cross-Appeal AND Answering Brief on Appeal and Opening Brief on Cross-Appeal (Attached is the Proposed Brief).(DETACHED BRIEF AND FILED SEPARATELY PER ORDER OF 6/10/13).13-12541




05/16/2013MotionFiled Motion for Stay of Enforcement of Judgment and Approval of Supersedeas Bond. Emergency Motion Under NRAP 27(e).13-14460




05/17/2013Order/ProceduralFiled Order Granting Temporary Stay. We temporarily stay any further judgment entered in favor of respondent/cross-appellant in Eighth Judicial District Court Case No. A503121.  Respondent/cross-appellant shall have until 4 p.m. on Wednesday, May 22, 2013, to file and serve any opposition to the motion for stay.  Appellants/cross-respondents may file and serve any reply by noon on Friday, May 24, 2013. All documents submitted in response to this order shall be filed and served personally, electronically, or by facsimile transmission with the clerk of this court in Carson City.  For purposes of this appeal, we suspend application of NRAP 25(a)(2)(B)(ii)-(iv) and NRAP 26(b)(1)(B).13-14661




05/21/2013Letter/IncomingFiled Letter from attorney David Feldman stating that per NRAP 44 respondent/cross-appellant is challenging the constitutionality of NRS 42.005.13-14974




05/22/2013MotionFiled Respondent/Cross-Appellant's Steven M. Betsinger's Opposition to Motion for Stay of Enforcement of Judgment and Approval of Supersedeas Bond.13-15179




05/24/2013MotionFiled Appellants/Cross-Respondents Reply In Support of Emergency Motion.13-15398




05/28/2013Order/ProceduralFiled Order Directing District Court to Permit Posting of Supersedeas Bond. We direct the district court to permit appellants/cross-respondents to post a supersedeas bond. The district court shall set the appropriate amount for the bond.13-15632




06/10/2013Order/ProceduralFiled Order Granting Motion to Exceed Type-Volume Limitation. We direct the clerk of this court to detach the combined brief from respondent/cross-appellant's April 30, 2013, motion and file the combined brief.13-16833




06/10/2013BriefFiled Answering Brief on Appeal and Opening Brief on Cross-Appeal (Respondent/Cross-Appellant).13-16836




07/10/2013BriefFiled Appellants' Reply Brief on Appeal and Answering Brief on Cross Appeal.13-20094




07/17/2013Notice/OutgoingIssued Certification of Constitutional Issue pursuant to NRAP 44 to Attorney General.13-20929




07/31/2013Case Status UpdateBriefing Completed/To Screening. No Reply Brief Filed.


08/08/2013MotionFiled Respondent/Cross-Appellant's Motion to Enlarge Time to File Reply Brief on Cross-Appeal.13-23369




08/08/2013BriefReceived Reply Brief. (FILED PER ORDER OF 8/15/13).


08/15/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the reply brief provisionally received in this court on August 8, 2013.13-24045




08/15/2013BriefFiled Reply Brief -Respondent's Reply Brief on Cross-Appeal.13-24051




12/04/2013Order/Clerk'sFiled Order Re: Schedule Oral Argument. This matter will be scheduled for oral argument on the next available calendar.13-36405




01/29/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, March 3, 2014, @ 3:00 p.m. in Las Vegas for 30 minutes.14-03063




02/18/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-05080




03/03/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


03/12/2014Notice/IncomingFiled Respondent/Cross-Appellant Steven M. Betsinger's Notice of Correction of Record.14-07946




03/13/2014Notice/IncomingFiled Response to Betsinger's Notice of Correction of Record.14-08276




03/19/2014MotionFiled Reply to Response - Respondent/Cross-Appellant Steven M. Betsinger's Reply to Response to Notice of Correction of Record.14-08794




10/16/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Fn1[The Honorable Ron D. Parraguirre, Justice, did not participate in the decision of these matters.] Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Gibbons/Pickering/Hardesty/Douglas/Saitta. 130 Nev. Adv. Opn. No. 84. EN BANC14-34360




11/04/2014Post-Judgment PetitionFiled Respondent Steven M. Betsinger's Petition for Rehearing.Y14-36412




11/04/2014Filing FeeFiling fee paid on rehearing. E-Payment $150.00 from Rusty Graf.


11/04/2014MotionFiled Motion of Nevada Justice Association for Leave to File Brief as Amicus Curiae.  (Amicus brief is attached as an exhibit.)14-36442




11/12/2014Order/ProceduralFiled Order Denying Motion for Leave to File Amicus Curiae Brief.14-37134